PER CURIAM.
This action was instituted by an elector of the City of Hamilton, seeking a contest of an election on the question submitted to the electors of the City, “Shall the Proposed Charter, as reported by the Charter Commission of the City of Hamilton, Ohio, be adopted?”
A demurrer to the petition was filed by the contestees. The trial court, upon hearing, sustained the /demurrer, finding there was no law providing for such a contest.
Section 21 Article II of the Ohio Constitution provides:
“The General Assembly shall determine by law before what authority and in what manner the trial of contested elections shall be conducted.’
The duty, therefore, of making provision for the contest of such elections is placed upon the legislature by the Constitution of the State. Link v. Karr, 89 OS. 326.
It is claimed that such authority is granted under 5169-4 GC. This section provides for contest in referendum elections. No process of interpretation or reasoning could possibly bring the election in question within the meani ing of the term referendum, as defined in the* Constitution.
Nowhere has the legislature provided for the contest of a vote for the adoption of a charter, submitted by a Charter Commission of a municipality.
The trial court was correct in dismissing the petition.
Judgment affirmed.
(Hamilton, PJ., Cushing and Buchwalter, JJ., concur.)